Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 8/6/2021 has been entered and made of record. Claims 1, 3, 11 and 19 are amended. Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 11 and 19 have been considered but they are not persuasive.
Applicant asserts that Schneider does not describe or suggest, at least, a generic feature independent of a feature type, the generic feature taking as an input one delegated data object, the delegated data object including input parameters specific to a type of the delegated data object; and at least one operator specific to the type of the delegated data object for generating an output topology, and an output topology generated by the operator, the output topology being computed by the generic feature from the input delegated data object (p. 12 of Remarks).
During the interview of 8/13/2021, applicant’s representative cited following paragraphs to define “a generic feature”:
 The data structure (or feature) is generic, which means that the data structure is not typed, and thus not linked to one specific type of object, e.g. a sphere primitive. A feature is a building block from which a shape can be obtained (page 15, line 22-25);
 A generic feature is independent of a type of feature. However, the generic feature can receive data, execute data and obtain a result that is similar to the one provided by a feature having a type. The data structure takes as input a delegated data object that defines a type of the feature (page 16, line 2-5);
So, if for any reason, the delegated object is replaced by another one, it will be transparent from the generic feature point of view as it will still retrieve and run the operation given by the delegated object.  The parameters of the delegated data object allow instantiating the operator that generates an output topology. For instances, as known in the art (page 17, line 1-6).
Based on above description, it is still unclear how to define “a generic feature”. For the purpose of the examination, the cited “a generic feature independent of a feature type” can be interpreted as “a geometric feature”. Examiner notices that Schneider discloses a CAD system design a content without requiring historical information in Abstract; “designers can very quickly and freely edit the geometry of a model without consuming significant time and computational resources to regenerate the geometry using a history of operations” in [0007]; “Features include, for example, basic "building block" features that enable a designer to create solid objects of various shapes and forms. Such basic features include an extruded feature, revolved feature, loft feature and sweep feature. A solid block, for example, can be created as an extruded feature by sketching a rectangle of a specified height and width and then requesting the CAD system to "extrude" the rectangle to a certain depth. Similarly, a solid sphere, for example, can be created as a revolved feature, by sketching a circle of a specified diameter… Furthermore, as used herein, the term "feature" may refer to either the geometric feature displayed in a geometry or the underlying data object represented by the displayed geometric feature, as the context suggests” in [0016]. Therefore, Schneider still teaches the amended limitations.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 3, 11 and 19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Copending US Patent Application 16/730,876 in view of Schneider et al. (US 2011/0025688). Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claims have the same scope of the Copending US Patent Application.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Table 1 illustrates the conflicting claims.
Instant Application 16/730,849
1, 19
3, 11
Copending US Application  16/730,876
1
1-4


Schneider further teaches a history-free CAD system and a generic feature in [0007, 0016]. Thus, claims 1, 3, 11, 19 of the present application would have been obvious to one of ordinary skill in the art at the time of the invention, as anticipation of all limitations is tantamount to obviousness. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims 1-2 do not fall within at least one of the four categories of patent eligible subject matter. The amended claim 1 is directed to a data structure, while claim 2 is directed to a model.
The preamble of Claim 1 does not positively add limitations to the claimed controller, or further modify limitations recited in the body of the claims, and thus does not limit the claim. Instead, it indicates an intended use for the claimed method, i.e. the method is intended for use in a history-free CAD system.
Claim 1 merely cite a general topology calculation of a 3D model by a mathematic function described by a generic feature, input parameters and operator. The grouping of “mathematical concepts” in the 2019 PEG includes “mathematical calculations” as an exemplar of an abstract idea. 2019 PEG Section I, 84 Fed. Reg. at 52. Thus, claim 1 falls into the “mathematical concept” grouping of abstract ideas.  Independent claims 19 is rejected under the same rationale.
Claims 2 and 20 further cite an interface to set operator for the math operation.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 19-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Schneider et al. (US 2011/0025688).
As to Claim 1, Schneider teaches a non-transitory computer-implemented data structure defining a three-dimensional (3D) model, the data structure being functional data for controlling operations for designing the three-dimensional model in a history-free CAD system, the data structure (Schneider, Abstract, [0007]) comprising: 
a generic feature independent of a feature type, the generic feature taking as an input one delegated data object, the delegated data object (Schneider discloses “Features include, for example, basic "building block" features that enable a designer to create solid objects of various shapes and forms. Such basic features include an extruded feature, revolved feature, loft feature and sweep feature. A solid block, for example, can be created as an extruded feature by sketching a rectangle of a specified height and width and then requesting the CAD system to "extrude" the rectangle to a certain depth. Similarly, a solid sphere, for example, can be created as a revolved feature, by sketching a circle of a specified diameter… Furthermore, as used herein, the term "feature" may refer to either the geometric feature displayed in a geometry or the underlying data object represented by the displayed geometric feature, as the context suggests” in [0016]) comprising: 
input parameters specific to a type of the delegated data object (Schneider discloses “a data object comprising a collection of geometric faces… and parameters the describe the dimensions of a particular instance of a feature. Features include, for example, basic "building block" features that enable a designer to create solid objects of various shapes and forms” and a specified diameter of a circle in [0016]); and 
at least one operator specific to the type of the delegated data object for generating an output topology (Schneider discloses “A solid block, for example, can be created as an extruded feature by sketching a rectangle of a specified height and width and then requesting the CAD system to "extrude" the rectangle to a certain depth” in [0016], see also and [0017-0018]); and 
an output topology generated by the operator, the output topology being computed by the generic feature from the input delegated data object (Schneider discloses geometric feature displayed in a geometry or data object represented by the displayed geometric feature in [0016], see also Fig 2-3).

As to Claim 2, Schneider teaches the model of claim 1, further comprising: 
an interface to add or remove at least one operator (Schneider discloses enabling a user to edit the graphical representation of the model in claim 15; sketching operation in [0016]; adding or extruding features in [0018]; see also Fig 4).

Claim 19 recites similar limitations as claim 1 but in a system form. Therefore, the same rationale used for claim 1 is applied.
Claim 20 is rejected based upon similar rationale as Claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 10-11, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 2011/0025688).
As to Claim 3, Schneider teaches a computer-implemented method for designing a three-dimensional (3D) model in a history-free CAD system (Schneider, [0007-0008]), comprising: 
obtaining a first data structure defining a first three-dimensional (3D) model (Schneider, [0008]), the first data structure including: 
a generic feature independent of a feature type, the generic feature taking as input a first delegated data object, the first delegated data object (Schneider discloses “Features include, for example, basic "building block" features that enable a designer to create solid objects of various shapes and forms. Such basic features include an extruded feature, revolved feature, loft feature and sweep feature. A solid block, for example, can be created as an extruded feature by sketching a rectangle of a specified height and width and then requesting the CAD system to "extrude" the rectangle to a certain depth. Similarly, a solid sphere, for example, can be created as a revolved feature, by sketching a circle of a specified diameter… Furthermore, as used herein, the term "feature" may refer to either the geometric feature displayed in a geometry or the underlying data object represented by the displayed geometric feature, as the context suggests” in [0016]) including:
input parameters specific to a type of the first delegated data object, and at least one operator specific to the type of the first delegated data object for generating an output topology, and a first output topology generated by the operator, the first output topology being computed by the generic feature from the input first delegated data object (Schneider discloses “a data object comprising a collection of geometric faces… and parameters the describe the dimensions of a particular instance of a feature. Features include, for example, basic "building block" features that enable a designer to create solid objects of various shapes and forms…A solid block, for example, can be created as an extruded feature by sketching a rectangle of a specified height and width and then requesting the CAD system to "extrude" the rectangle to a certain depth…either the geometric feature displayed in a geometry or the underlying data object represented by the displayed geometric feature” in [0016]);
modifying, upon user action, the first delegated data object (Schneider discloses “Execute edit made by user” in Fig 4); 
computing a second output topology as a result of the modification of the first data structure (Schneider discloses sketching operation in [0016]; other editing operations in [0020]); 
determining whether a change of topology occurred by comparing of the first and second output topologies; and replacing the first delegated data object by a second delegated data object if a change of topology is determined between the first and second output topologies or keeping the first delegated data object if no change of topology is determined (Schneider discloses “modifying a model generated by a CAD system includes the steps of executing an edit operation to edit a graphical representation of the model, identifying a first data object that includes a geometric face modified by the edit operation, determining whether the plurality of geometric faces defining the first data object conforms to the set of rules associated with the first data object, and updating the plurality of data objects based on whether the plurality of geometric faces defining the first data object conforms to the set of rules associated with the first data object…if the determining step determines that the plurality of geometric faces defining the first data object conforms to the set of rules associated with the first data object, then the updating step changes a parameter maintained by the first data object to reflect the modification of the first data object by the edit operation. If, instead, the determining step determines that the plurality of geometric faces defining the data object does not conform to the set of rules associated with the data object, then the updating step removes the first data object from the plurality of data objects comprising the model and attempts to identify a new design feature formed by the modified geometric face, create a second data object that corresponds to the new design feature formed by the modified geometric face, and then add the second data object to the plurality of data objects comprising the model” in [0009]. Here, the data object before editing operation refers to first delegated data object, while the data object after edit operation refers to second delegated data object. Since the edit operation is used to modify geometric face (topology), the set of rules may include the topology change between the first delegated data object and the second delegated data object.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the set of rules of Schneider to include the comparison of the geometric face of a data object before and after editing operation so that a new data object can be generated by editing an existing data object and added to the database of data objects.

As to Claim 6, the modified Schneider teaches the computer-implemented method of claim 3, wherein modifying, upon user action, the first delegated data object includes:
modifying one or more input parameters of the first delegated data object; determining no topological change as a result of the comparison, and overwriting the input parameters of the first delegated data by the modified one or more input parameters (Schneider discloses an editing operation on the first data object, for example, sketching a rectangle of a specified height and width or sketching a circle of a specified diameter in [0016], determining whether the plurality of geometric faces defining the first data object confirms to the set of rules (e.g. shape change?) and the updating the change in [0009].)

As to Claim 10, the modified Schneider teaches the computer-implemented method of claim 3, wherein replacing the first delegated data object by the second delegated data object further includes storing the second delegated data object as a new type (Schneider discloses creating a new data object in [0009].)

Claim 11 recites similar limitations as claim 3 but in a computer readable medium form. Therefore, the same rationale used for claim 3 is applied.

Claim 14 is rejected based upon similar rationale as Claim 6.

Claim 18 is rejected based upon similar rationale as Claim 10.

Claims 4-5, 7-9, 12-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Kim et al. (A Content-Based 3D Graphic Information Retrieval System, LNCS 4182, pp. 567 – 573, 2006).
As to Claim 4, the modified Schneider teaches the computer-implemented method of claim 3. The combination of Kim further teaches wherein replacing the delegated data object by the second delegated data object includes:
comparing the second output topology with a list of output topologies, each output topology of the list being associated with one delegated data object, and automatically selecting a third delegated data object as a result of the comparison, the third delegated data object being a delegated data object of the list with an associated output topology that is the same as the second output topology (Kim discloses “The user creates a 3D scene using a 3D graphic editor… an object can be used querying database.. It is possible to find an Aobject that contains a given shape or find a scene that contains a given Aobject or Gobject. Finding Gobjects that is defined by using a given Aobject is possible too… The user selects an Aobject to be used as a query condition from the list… The scenes shown in Fig. 4(d) are returned as the result of the query” under section 4. A 3D Graphic Information Retrieval System.

    PNG
    media_image1.png
    790
    785
    media_image1.png
    Greyscale
).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Schneider with the invention of Kim so as to query an object from the database to obtain the desired object with the same shape.

As to Claim 5, Schneider in view of Kim teaches the computer-implemented method of claim 4, further comprising, if no delegated data object of the list is selected as a result of the comparison:
presenting to the user one or more one delegated data objects of the list having associated output topologies that are the closest to the second output topology, including one generic delegated data object, and receiving a selection by the user of one of the provided delegated data objects (Kim, section 4).

As to Claim 7, the modified Schneider teaches the computer-implemented method of claim 3. The combination of Kim further teaches, after obtaining the first data structure:
rendering the first output topology therefore forming a mesh, and modifying, upon user action, the mesh (Schneider discloses editing operation on data object to obtain a new 3D object in [0009, 0020]. Here, it is well-known that the surface of 3D object can be a mesh surface. For example, Kim discloses “3D objects are represented by 3D meshes (surfaces)” under section 2 Related Works.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Schneider with the invention of Kim so as to use 3D meshes (surfaces) to represent 3D objects (Kim, section 2).

As to Claim 8, Schneider in view of Kim teaches the computer-implemented method of claim 7, wherein modifying the mesh includes:
performing at least one operation selected among a scaling and a move; and wherein keeping the first delegated data object further includes generating the first output topology by the operator of the first delegated data object (Kim, Fig 2).

As to Claim 9, the modified Schneider teaches the computer-implemented method of claim 3. The combination of Kim further teaches wherein the first delegated data object and the first output topology form a base mesh (Schneider discloses 3D object as shown in Fig 2-3; editing operation on data object to obtain a new 3D object in [0009, 0020]. Here, it is well-known that the surface of 3D object can be a mesh surface. For example, Kim discloses “3D objects are represented by 3D meshes (surfaces)” under section 2 Related Works; “Every 3D object within a scene exists in the form of a Gobject (Graphic object). A Gobject is defined by extending an abstract object. An abstract object is a skeletal object that is used as a prototype of other objects. We called it Aobject” at p. 568.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Schneider with the invention of Kim so as to use 3D meshes (surfaces) to represent 3D objects (Kim, section 2).

Claim 12 is rejected based upon similar rationale as Claim 4.
Claim 13 is rejected based upon similar rationale as Claim 5.

Claim 15 is rejected based upon similar rationale as Claim 7.
Claim 16 is rejected based upon similar rationale as Claim 8.
Claim 17 is rejected based upon similar rationale as Claim 9.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday to Friday from 8:00 am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Weiming He/
Primary Examiner, Art Unit 2612